DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 07/09/2019.  These drawings are acceptable.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0077481 A1 (Watanabe).
Regarding claim 1, Watanabe discloses a lead for batteries (negative-electrode lead material 5 according to Example 1) comprising at least one of stainless steel and nickel (metal plate 50 made of pure nickel) [0122] wherein a breaking elongation of the lead is 15% or more (34%) [Table 3].
Regarding claim 2, Watanabe further discloses that a tensile strength of the lead is 300 MPa or more (363N/mm2 = 363 MPa) [Table 3].
Regarding claim 5, Watanabe further discloses that a thickness of the lead is 30 µm or more and 100 µm or less (0.1 mm = 100 µm) [0121].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0178559 A1 (Mao) in view of US 2017/0077481 A1 (Watanabe).

Mao does not teach that a breaking elongation of the lead is 15% or more. Watanabe however teaches that when elongation of a lead material is improved, for example, 34%, vibrations applied to the battery can be absorbed by the lead material whereby fracture and dropping off of the lead material in the battery can be significantly reduced [0010], [Table 3]. Therefore it would have been obvious to one of ordinary skill in the art to form the lead of Mao to have a breaking elongation of 15% or more, as in Watanabe, because it could reduce fracture and dropping off of the lead material in the battery by absorbing vibrations.
Regarding claim 5, Mao further discloses that a thickness of the lead is 30 µm or more and 100 µm or less (0.10 mm = 100 µm) [0042].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0077481 A1 (Watanabe), as applied to claims 1, 2 and 5 above, in view of US 2013/0316209 A1 (Masumoto), or alternatively, as unpatentable over US 2010/0178559 A1 (Mao) in view of US 2017/0077481 A1 (Watanabe), as applied to claims 1 and 3-5 above, and further in view of US 2013/0316209 A1 (Masumoto).
Watanabe, and the combination of Mao and Watanabe, teach the lead for batteries according to claim 1, as shown above, but do not teach that a width of the lead is 0.5 mm or more and 2.0 mm or less. Masumoto however teaches that the length W of the negative In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0316209 A1 (Masumoto) in view of US 2017/0077481 A1 (Watanabe).

    PNG
    media_image1.png
    723
    352
    media_image1.png
    Greyscale


Masumoto does not teach that a breaking elongation of the lead is 15% or more. Watanabe however teaches that when elongation of a lead material is improved, for example, 34%, vibrations applied to the battery can be absorbed by the lead material whereby fracture 
Regarding claim 8, Masumoto further discloses that the battery case has a cylindrical shape having an outer diameter of 10 mm or less [0085].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727